        Case 15-04461-LA13                        Filed 09/24/20             Entered 09/24/20 14:47:42          Doc          Pg. 1 of 4
 Fill in this information to identify the case:
B 10 (Supplement 2) (12/11)            (post publication draft)
 Debtor 1              Nicole Marie Buie
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________             California
                                                                District of __________
                                                                                   (State)
 Case number             15-04461-LA13
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                 10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  US Bank Trust N.A, as Trustee of Bungalow Series F Trust                     Court claim no. (if known):
 Name of creditor:                ______________________________________                                       23
                                                                                                               _________________
                                                                                               2 ____
                                                                                             ____ 5 ____
                                                                                                      7 ____
                                                                                                         6
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                611 Cardiff St
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  San Diego, CA 92114
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  q     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

  q     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

  q     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                    ____/_____/______
                                                                                       MM / DD / YYYY

  q     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                          (a)     12,626.65
                                                                                                                                   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                 +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                         (c)     12,626.65*
                                                                                                                                   $ __________
        Creditor asserts that the debtor(s) are contractually                                                         *This includes amounts from the
        obligated for the postpetition payment(s) that first became                   05    01 2020
                                                                                      ____/_____/______               APO entered on 6/3/2020 that have
        due on:                                                                        MM / DD   / YYYY               not been paid on top of the missing
                                                                                                                      ongoing mortgage payments.
Form 4100R                                                   Response to Notice of Final Cure Payment                                   page 1
         Case 15-04461-LA13                          Filed 09/24/20               Entered 09/24/20 14:47:42                  Doc          Pg. 2 of 4



Debtor 1        Nicole Marie Buie
                _______________________________________________________                        Case number          15-04461-LA13
                                                                                                             (if known) _____________________________________
                First Name      Middle Name              Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
  n all payments received;
  n all fees, costs, escrow, and expenses assessed to the mortgage; and
  n all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

  q      I am the creditor.
  q      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               û /s/ Erica Loftis
                   __________________________________________________
                   Signature
                                                                                               Date    09 24 2020
                                                                                                       ____/_____/________




 Print             Erica Loftis
                   _________________________________________________________                   Title   Authorized Agent for Secured Creditor
                                                                                                       ___________________________________
                   First Name                      Middle Name        Last Name




 Company           Ghidotti Berger, LLP
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana, CA 92705
                   ___________________________________________________
                   City                                               State         ZIP Code




 Contact phone      949 _____–
                   (______) 427 _________
                                2010                                                                 bknotifications@ghidottiberger.com
                                                                                               Email ________________________




Form 4100R                                                       Response to Notice of Final Cure Payment                                           page 2
                                                                                                                     Payment Changes
                                                                        Date                       P&I                  Escrow       Total                    Notice Filed
                                                                               7/1/2017                  $1,006.76         $473.85           $1,480.61        Per System
                                                                               9/1/2017                  $1,006.76         $454.10           $1,460.86        Per System
                                                                               9/1/2018                  $1,006.75         $355.39           $1,362.14        Per System
                                                                               12/1/2019                 $1,006.75         $405.91           $1,412.66        12/1/2019
                                                                               4/1/2020                  $1,006.75         $406.49           $1,413.24        3/6/2020
                                                                                                                            $0.00
                   Loan Information
Loan #
Borrower               Frost
BK Case #              15-04461
Date Filed             7/1/2015
First Post Petition
Due Date
POC Covers             Loan Mod entered 7/1/17

       Date                 Amount Rcvd            Post Pet Due Date     Contractual Due Date            Amt Due         Over/Short     Suspense Credit   Suspense Debit       Suspense Balance APO Arrears Credit APO Debit     APO Suspense Balance APO Paid to Date POC Arrears Credit   POC Debit   POC Suspense Balance POC Paid to Date    Comments
         7/14/2017           $1,391.05                 7/1/2017                7/1/2017                  $1,480.61            -$89.56             $295.25                                $295.25                                                 $0.00           $0.00                                                  $0.00            $0.00
         8/14/2017           $1,095.80                                                                                      $1,095.80           $1,095.80                              $1,391.05                                                 $0.00           $0.00                                                  $0.00            $0.00
        10/12/2017           $1,550.42                  8/1/2017               8/1/2017                  $1,480.61             $69.81              $69.81                              $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
        11/29/2017           $1,460.86                  9/1/2017               9/1/2017                  $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
         1/12/2018           $1,460.86                 10/1/2017               10/1/2017                 $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
         2/14/2018           $1,460.86                 11/1/2017               11/1/2017                 $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
         3/14/2018           $1,460.86                 12/1/2017               12/1/2017                 $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
                                                                                                                                                                                                                                                                                                                                                            Case 15-04461-LA13




         4/27/2018           $1,460.86                  1/1/2018               1/1/2018                  $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
         5/30/2018           $1,460.86                  2/1/2018               2/1/2018                  $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
         6/15/2018           $1,460.86                  3/1/2018               3/1/2018                  $1,460.86              $0.00                                                  $1,460.86                                                 $0.00           $0.00                                                  $0.00            $0.00
         9/15/2018           $1,480.00                  4/1/2018               4/1/2018                  $1,460.86             $19.14                $19.14                            $1,480.00                                                 $0.00           $0.00                                                  $0.00            $0.00
         9/15/2018                                      5/1/2018               5/1/2018                  $1,460.86         -$1,460.86                                $1,460.86            $19.14                                                 $0.00           $0.00                                                  $0.00            $0.00


                                                  STIP APO entered 12/20/18 & states debtor
                                                 post due iao $,9500.00 for (6/1/18 -11/1/18).
                                                 Debtor to pay Reg monthly pmnt due 12/1/18
                                                 before 12/31/18. Debtor to commence regular
                                                  pmnt 1/1/19. Debtor to cure post default as
                                                       fllws $791.67, 1/15/19 – 12/15/19.                                                                                                                                                        $0.00            $0.00                                                 $0.00            $0.00
         12/12/2018           $1,460.86                12/1/2018                6/1/2018                 $1,362.14             $98.72                $98.72                              $98.72                                                  $0.00            $0.00                                                 $0.00            $0.00
          1/14/2019           $2,252.53                 1/1/2019                7/1/2018                 $1,362.14           $890.39                $890.39                            $989.11                                                   $0.00            $0.00                                                 $0.00            $0.00
          1/14/2019                                1/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $197.44             $791.67                            $791.67          $791.67                                                  $0.00            $0.00
          3/14/2019           $2,252.53                 2/1/2019                8/1/2018                 $1,362.14           $890.39                $890.39                           $1,087.83                                               $791.67          $791.67                                                  $0.00            $0.00
                                                                                                                                                                                                                                                                                                                                                            Filed 09/24/20




          3/14/2019                                2/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $296.16             $791.67                           $1,583.34        $1,583.34                                                 $0.00            $0.00
          5/15/2019           $2,252.53                 3/1/2019                9/1/2018                 $1,362.14           $890.39                $890.39                           $1,186.55                                              $1,583.34        $1,583.34                                                 $0.00            $0.00
          5/15/2019                                 3/15/ Stip Pmnt                                                             $0.00                                  $791.67         $394.88             $791.67                           $2,375.01        $2,375.01                                                 $0.00            $0.00
          6/17/2019           $2,252.53                 4/1/2019               10/1/2018                 $1,362.14           $890.39                $890.39                           $1,285.27                                              $2,375.01        $2,375.01                                                 $0.00            $0.00
          6/17/2019                                4/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $493.60             $791.67                           $3,166.68        $3,166.68                                                 $0.00            $0.00
          7/12/2019           $2,155.00                 5/1/2019               11/1/2018                 $1,362.14           $792.86                $792.86                           $1,286.46                                              $3,166.68        $3,166.68                                                 $0.00            $0.00
                                                   5/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $494.79             $791.67                           $3,958.35        $3,958.35                                                 $0.00            $0.00
          8/14/2019           $2,155.00                 6/1/2019               12/1/1/18                 $1,362.14           $792.86                $792.86                           $1,287.65                                              $3,958.35        $3,958.35                                                 $0.00            $0.00
                                                   6/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $495.98             $791.67                           $4,750.02        $4,750.02                                                 $0.00            $0.00
          9/12/2019           $2,155.00                 7/1/2019                1/1/2019                 $1,362.14           $792.86                $792.86                           $1,288.84                                              $4,750.02        $4,750.02                                                 $0.00            $0.00
                                                   7/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $497.17             $791.67                           $5,541.69        $5,541.69                                                 $0.00            $0.00
         10/11/2019           $2,155.00                 8/1/2019                2/1/2019                 $1,362.14           $792.86                $792.86                           $1,290.03                                              $5,541.69        $5,541.69                                                 $0.00            $0.00
                                                   8/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $498.36             $791.67                           $6,333.36        $6,333.36                                                 $0.00            $0.00
         11/14/2019           $2,155.00                 9/1/2019                3/1/2019                 $1,362.14           $792.86                $792.86                           $1,291.22                                              $6,333.36        $6,333.36                                                 $0.00            $0.00
                                                   9/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $499.55             $791.67                           $7,125.03        $7,125.03                                                 $0.00            $0.00
         11/25/2019           $2,000.00                10/1/2019                4/1/2019                 $1,362.14           $637.86                $637.86                           $1,137.41                                              $7,125.03        $7,125.03                                                 $0.00            $0.00
                                                  10/15/19 Stip Pmnt                                                            $0.00                                  $791.67         $345.74             $791.67                           $7,916.70        $7,916.70                                                 $0.00            $0.00
         12/12/2019           $1,400.00                11/1/2019                5/1/2019                 $1,362.14             $37.86                $37.86                            $383.60                                               $7,916.70        $7,916.70                                                 $0.00            $0.00
          3/12/2020           $1,415.00           11/15/19 Stip Pmnt                                                        $1,415.00             $1,415.00                           $1,798.60                                              $7,916.70        $7,916.70                                                 $0.00            $0.00
          3/12/2020                                    12/1/2019                6/1/2019                 $1,362.14         -$1,362.14                                $1,362.14         $436.46                                               $7,916.70        $7,916.70
          3/12/2020                                   APO Appied                7/1/2019                                        $0.00                                                  $436.46                       $1,362.14               $6,554.56        $7,916.70
          3/12/2020                                   APO Appied                8/1/2019                                        $0.00                                                  $436.46                       $1,362.14               $5,192.42        $7,916.70
          3/12/2020                                   APO Appied                9/1/2019                                        $0.00                                                  $436.46                       $1,362.14               $3,830.28        $7,916.70
          3/12/2020                                   APO Appied               10/1/2019                                        $0.00                                                  $436.46                       $1,362.14               $2,468.14        $7,916.70
          3/12/2020                                   APO Appied               11/1/2019                                        $0.00                                                  $436.46                       $1,362.14               $1,106.00        $7,916.70                                                 $0.00            $0.00


                                                 APO entered 6/3/20 iao $6443.47 for (1/1/20 -
                                                      3/1/20 iao $1412.66 – 4/1/20 -5/1/20
                                                 iao 1413.24 & 1 Stip iao $791.67. Debtor to pay
                                                   $536.96; 6/15/20 -5/15/21. Will resume reg
                                                                                                                                                                                                                                                                                                                                                            Entered 09/24/20 14:47:42




                                                                 pmnts 6/1/20.                                                 $0.00                                   $436.46            $0.00            $436.46                           $1,542.46         $436.46                                                  $0.00            $0.00
          6/12/2020           $1,955.00                 6/1/2020                12/1/2019                $1,413.24           $541.76                $541.76                             $541.76                                              $1,542.46         $436.46                                                  $0.00            $0.00
          6/12/2020                               6/15/2020 APO Pmnt                                                           $0.00                                   $536.96            $4.80            $536.96                           $2,079.42         $973.42                                                  $0.00            $0.00
          7/14/2020           $1,955.00                 7/1/2020                1/1/2020                 $1,413.24           $541.76                $541.76                             $546.56                                              $2,079.42         $973.42                                                  $0.00            $0.00
          7/14/2020                                7/15/20 APO Pmnt                                                            $0.00                                   $536.96            $9.60            $536.96                           $2,616.38        $1,510.38                                                 $0.00            $0.00
          8/14/2020           $1,955.00                 8/1/2020                2/1/2020                 $1,413.24           $541.76                $541.76                             $551.36                                              $2,616.38        $1,510.38                                                 $0.00            $0.00
                                                                                                                                                                                                                                                                                                                                                            Doc




          8/14/2020                                8/15/20 APO Pmnt                                                            $0.00                                   $536.96           $14.40            $536.96                           $3,153.34        $2,047.34                                                 $0.00            $0.00
          9/14/2020           $1,955.00                 9/1/2020                3/1/2020                 $1,413.24           $541.76                $541.76                             $556.16                                              $3,153.34        $2,047.34                                                 $0.00            $0.00
          9/14/2020                                9/15/20 APO Pmnt             4/1/2020                                       $0.00                                   $536.96           $19.20            $536.96                           $3,690.30        $2,584.30                                                 $0.00            $0.00
          9/14/2020                                9/15/20 APO Pmnt             5/1/2020                                       $0.00                                                     $19.20                      $1,413.24               $2,277.06        $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                      $1,413.24                $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                                                                                                                                                                                                                                                            Pg. 3 of 4




                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
                                                                                                                               $0.00                                                     $19.20                                               $863.82         $2,584.30                                                 $0.00            $0.00
Case 15-04461-LA13        Filed 09/24/20       Entered 09/24/20 14:47:42           Doc     Pg. 4 of 4




                                     CERTIFICATE OF SERVICE
              On September 24, 2020, I served the foregoing documents described as Response to Notice
     of Final Cure on the following individuals by electronic means through the Court’s ECF program:
             COUNSEL FOR DEBTOR
             Lennie Ann Alzate                 alzatevarley@gmail.com
             Thomas K. Shanner                 toby@shannerlaw.com

             TRUSTEE
             Thomas H. Billingslea            Billingslea@thb.coxatwork.com

             US TRUSTEE
             US Trustee                       ustp.region15@usdoj.gov

             I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
                                                              /s/ Brandy Carroll
                                                              Brandy Carroll

             On September 24, 2020, I served the foregoing documents described as Response to Notice
     of Final Cure on the following individuals by depositing true copies thereof in the United States
     mail at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as
     follows:


      Debtor
      Nicole Marie Buie
      611 Cardiff St
      San Diego, CA 92114

             I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
                                                              /s/ Brandy Carroll
                                                              Brandy Carroll
